ORDER
PER CURIAM:
This is an original proceeding wherein relator seeks a writ of supervisory control or other appropriate writ to reverse the ruling of respondent Judge in denying relator’s motion to dismiss in cause No. 4608, entitled State of Montana, Plaintiff, vs. Tim A. Mace, Defendant, pending in the respondent court.
Counsel for relator was heard ex parte and the matter taken under advisement. The Court having now considered the petition and attachments, the memorandum of authorities and argument of counsel,
*546It is ordered that the relief sought be, and it is hereby, denied, and this proceeding is dismissed.